Citation Nr: 1426026	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-30 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 




INTRODUCTION

The Veteran had active service from December 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claim has been subsequently transferred to the RO in Albuquerque, New Mexico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional development is necessary.  

In an October 2012 VA Form-9 (Appeal to the Board) the Appellant requested a hearing before a Veterans Law Judge via videoconference.  A November 2012, letter sent to the Appellant acknowledged her request for a videoconference hearing.  In response to a decision review officer letter sent to the Appellant in December 2013, the Appellant requested a live hearing in Washington, DC before a Veterans Law Judge.  In May 2014, the Appellant was notified that her scheduled hearing in Washington, DC would take place on June 19, 2014.  On May 12, 2014, the Appellant contacted the Board and requested that her live hearing be changed to a videoconference hearing due to medical issues.  

The record reflects that the requested videoconference hearing has not yet been scheduled.  Because the failure to afford the Appellant a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review. 38 U.S.C.A. § 7107 (b) (West 2002); 38 C.F.R. § 20.904 (a)(3) (2013).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Appellant for a personal hearing with a Veterans Law Judge of the Board via videoconference at the local office in accordance with her request.  The Appellant should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



